DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicant submission dated 02/21/2020, the status of the claims are: claims 1-20 are pending; no claims have been amended; and no claims have been cancelled.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for spectrum leasing for a period of time wherein a device is granted two specific spectrum grants and when the grant ends for a first grant the second grant becomes a primary grant. Each of the Independent claims 1, 10, and 17, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference Le Thierry et al. (FR 3 103 992 A1) discloses Multi-band spectrum access controller allowing dual connectivity and a process for authorizing a UE connected to two radio base stations, or CBSDs, a secondary CBSD 
An additional prior art reference Richardson et al. (US 2020/0236557 A1) teaches a method for monitoring performance of Cooperative Periodic Activity between Spectrum Access Systems, CPAS, process in a network operating Citizens Broadband Radio Service, CBRS. The method comprises performing a first check of a status of a transmission Grant of a Citizens Broadband Radio service Device, CBSD at the start of the CPAS process and if the result of the first check indicates that the Grant is suspended then performing a second check of the status of said transmission Grant at the end of the CPAS process. The method further comprises raising an alarm if the result of the second check indicates that the Grant is suspended. An apparatus and a network implementing the method are also disclosed.
While the disclosure of Richardson substantially discloses some of the features of the claimed invention, it does not disclose and/or render obvious each and every limitation of the claims. Thus, the claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411